Citation Nr: 1750378	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-27 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arteriosclerotic heart disease (ASHD). 

2. Entitlement to service connection for arteriosclerotic heart disease (ASHD).

3. Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1942 to February 1946. He is the recipient of the American Theater Ribbon, EAME Theater Ribbon with 2 Bronze Stars, Good Conduct Ribbon, and the Victory Medal. Regrettably, the Veteran passed away in December 2011, and the appellant is his surviving spouse.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from an April 2010 rating decision issued by Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

This case was previously before the Board in December 2014. At that time, the Board remanded the claims for a Board hearing.

The issues of entitlement to service connection for ASHD, and entitlement to service connection for varicose veins are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. An unappealed February 1947 rating decision denied service connection for ASHD. The Veteran was notified of the decision and did not timely appeal this decision nor did he submit new and material evidence within the one-year period thereafter.

2. Evidence received since the February 1947 rating decision includes a diagnosis of "extensive atherosclerotic changes of aorta and iliac vessels," that relates to previously unestablished facts necessary to substantiate a claim of entitlement to service connection for ASHD.
	

CONCLUSIONS OF LAW

1.  The February 1947 rating decision that denied reopening claims of entitlement to service connection for ASHD is final. 38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for ASHD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, the RO initially denied service connection for a disability involving the Veteran's ASHD in February 1947. The RO found at that time that, the Veteran had no diagnosis of ASHD, or residuals of a heart condition. The Veteran did not appeal the February 1947 rating decision and the decision is final. 38 U.S.C.A. § 7105. 

The evidence received since the February 1947 rating decision includes evidence that is new and material to the claim. See 38 C.F.R. § 3.156. The evidence includes a VA treatment provider's letter from October 2010, stating that Veteran underwent a VA examination that showed "extensive atherosclerotic changes of aorta and iliac vessels." This is relevant to the issue of whether the Veteran had a current diagnosis of ASHD. See 38 U.S.C.A. § 1153 (West 2014). Presuming the credibility of this evidence for purposes of reopening the claim, which the Board is required to do, the Board finds that the evidence raises a reasonable possibility of substantiating this claim and it is thus reopened. 38 C.F.R. § 3.156; see Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).



ORDER

The application to reopen the claim of entitlement to service connection for ASHD is granted. 


REMAND

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the appellant's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).

Initially, the Board notes that the Veteran was last afforded a VA examination for his claimed ASHD in January 1974. The Veteran was not afforded a VA examination for his claimed varicose vein disability. Due to the Veteran's death, VA examinations can no longer be conducted. However, VA medical opinions are essential to the adjudication of these claims. Therefore, the Board finds that VA medical opinions are needed to fully address the appellant's contentions. See Mclendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. VA medical opinions must be obtained to determine the nature and etiology of the Veteran's ASHD and varicose vein disabilities. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and all lay statements of record. 

It should be noted that the Veteran, and other lay persons, are competent to attest to factual matters of which they had first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, or other lay persons, the examiner should provide a fully reasoned explanation. 

The opinion should specifically address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran had ASHD and/or varicose veins that were etiologically related to his active service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Thereafter, review the record and readjudicate this pending claim. If the benefit sought on appeal remains denied, issue an appropriate Supplemental Statement of the Case and afford the appellant and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


